of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date uil conex-149909-08 the honorable richard burr united_states senate washington dc dear senator burr this letter responds to your inquiry dated date on behalf of your constituent ------------------------ he asked about the federal_income_tax treatment of termination_payments received from an insurance_company where he was an agent specifically he asked if we classify termination_payments as ordinary_income or capital_gain and what type of ordinary_income these payments represent as explained below we treat termination_payments an agent receives on retirement as ordinary_income and not as capital_gain ------------------said he owned and operated a state farm insurance agency for years before retirement to operate as an agent state farm required him to execute an agreement that obligated state farm to make termination_payments and extended termination_payments to him on his retirement state farm includes these payments in box other income of the form_1099 it sends to recipients ------------------believes that state farm made these payments for the buy-out and transfer of agent owned business_assets to the control of state farm in exchange for the termination_payments gross_income includes all income from whatever source derived unless excluded by law sec_61 of the internal_revenue_code and sec_1_61-1 of the income_tax regulations in general if the sale of a capital_asset held for more than one year results in a gain the law taxes the capital_gain at a rate lower than ordinary_income several courts have concluded that payments an insurance_company makes to a retired agent constitute ordinary_income rather than capital_gain in 118_tc_452 aff’d 338_f3d_789 7th cir both the tax_court and the seventh circuit held that the taxpayer could not treat termination_payments received from state farm as proceeds from the sale_or_exchange of a capital_asset the courts found that the insurance agent’s books_and_records and customer lists as well as any conex-149909-08 goodwill developed during the term of the agent’s agreement with state farm belonged to state farm rather than to the agent employing the rationale of baker a district_court in alabama also reached the same conclusion in 355_fsupp2d_1292 s d ala the tax_court in parker v commissioner tcmemo_2002_305 also held that agents were to treat termination_payments from farmers insurance_companies as capital_gain finally in 381_fsupp2d_1100 d ariz aff’d 512_f3d_567 9th cir a taxpayer attempted to distinguish the above-cited cases by arguing that the corporate agreement between state farm and the company through which the taxpayer conducted his insurance_business was a capital_asset the termination_payments were received in exchange for the corporate agreement and consequently the payments should be treated as capital_gain rather than ordinary_income the court rejected the taxpayer’s argument and held that the termination_payments were to be taxed as ordinary_income in addressing whether the termination_payments constituted ordinary_income or capital_gain the ninth circuit in determining that the agreement itself was not a capital_asset noted that neither the taxpayer nor the corporation had any property rights under the agreement beyond the contractual obligation to perform services and receive compensation_for those services contracts for the performance of personal services are not capital assets and the proceeds from their transfer or termination are not accorded capital_gains treatment but are ordinary_income see trantina f 3d pincite thus the court held that the termination_payments were properly characterized as ordinary_income i hope this information on certain general principles of the law is helpful this letter is intended for informational purposes only and does not constitute a ruling revenue_procedure sec_2 internal_revenue_bulletin date if you have any questions please contact me or ---------------at -------------------- sincerely john p moriarty chief branch income_tax accounting
